                          Case 17-01156-AJC      Doc 76    Filed 10/15/18     Page 1 of 14




           ORDERED in the Southern District of Florida on October 15, 2018.




                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

          In re:

          PROVIDENCE FINANCIAL                               Case No. 16-20516-BKC-AJC
          INVESTMENTS, INC.,
          PROVIDENCE FIXED INCOME                            Case No. 16-20517-BKC-AJC
          FUND, LLC,                                         (Jointly Administered)

                 Debtors.
          _____________________________________/
          MARIA YIP, as Trustee of Providence                Adv. No. 17-1156-BKC-AJC-A
          Financial Investments, Inc. and Providence
          Fixed Income Fund, LLC,

                   Plaintiff,

          v.

          WILTON PEREZ, et al.,

                Defendants.
          ______________________________________/

          FINDINGS OF FACT AND CONCLUSIONS OF LAW ON ADVERSARY COMPLAINT

                   THIS CAUSE came before the Court for trial on August 30, 2018 upon Plaintiff, Chapter

          7 Trustee, Maria Yip’s Complaint asserting five claims against Defendant Wilton Perez: (1)
              Case 17-01156-AJC           Doc 76   Filed 10/15/18    Page 2 of 14



Fraudulent Transfer pursuant to 11 U.S.C. § 548(a)(1)(A); (2) Fraudulent Transfer pursuant to 11

U.S.C. § 548(a)(1)(B); (3) Fraudulent Transfer pursuant to 11 U.S.C. § 544 and Fla. Stat.

§726.105; (4) Fraudulent Transfer pursuant to 11 U.S.C. § 544 and Fla. Stat. § 726.106; and (5)

Unjust Enrichment under Florida law. (See Adversary Complaint (D.E. 1).

                                     FINDINGS OF FACT

       The Debtors operated a Ponzi scheme that defrauded over 400 investors of some $64

million. The primary perpetrator of the Ponzi scheme, Anthony Buzaneli, was found guilty of the

fraud, and convicted of perpetrating the Ponzi scheme. There are approximately $60 million in

claims against the Debtors.

       The Trustee is seeking to recover commission payments made by the Debtors to Defendant

as an “originator” – one who introduced investors to the Debtors for the purpose of selling them

promissory notes as investments. The Defendant received commission payments from the Debtors

in the amount of $256,263.43, for investor funds that he brought to the Debtors. The commissions

were paid in 19 transfers from June 25, 2013 through April 17, 2016, while the Debtors were

perpetrating the Ponzi scheme.

       The parties do not dispute the foregoing, or the insolvency of the Debtor at the time of the

subject transfers to Defendant. However, the Plaintiff asserts the Defendant knew or should have

known of the Ponzi scheme and, therefore, cannot establish good faith and value. The Defendant

contends he had no control over the Debtor’s business affairs and no knowledge of Debtors’

business operations or misconduct. Defendant asserts he earned his commissions pursuant to a

valid contract he had with the Debtors.

       In support of her claims, the Trustee testified that the Defendant knew Buzaneli was not

paying investors when requested, and that the Debtors were having “liquidity” problems. The

Trustee relies on several e-mails between Defendant and Buzaneli to prove Defendant knew or
              Case 17-01156-AJC          Doc 76     Filed 10/15/18     Page 3 of 14



should have recognized these signs as indicating the operation of a Ponzi scheme. On October 20,

2015, Defendant sent an e-mail to Buzaneli in which Defendant stated, “we have a problem with

redemptions that are Absolutely Late, these clients are very unhappy, and letting our agents know

about it.” (Plaintiff’s Exhibit 201). In the e-mail, Defendant referenced a particular client who had

been requesting a withdrawal since August 2015 and was still waiting for his payment. Defendant

added, “this client could turn into a big problem for us.” (Id). Defendant’s e-mail concludes:

       [T]he biggest problem I see with these late redemptions, is that our agents will lose
       confidence in Providence and will question the Liquidity of the company, and this
       WITHOUT question will trigger several redemptions and will hurt our business, these
       clients need an answer today when their money will be deposited, if not this issue
       WITHOUT question will become a much bigger problem very quickly.


       On February 26, 2016, Defendant sent another e-mail to Buzaneli regarding a client (Dr.

Etienne) who was requesting a redemption. (Plaintiff’s Exhibit 207). To enable that client to

receive his redemption, Defendant proposed that he (Defendant) purchase a promissory note that

would replace the note of the client. Defendant stated:

       we want to send 50k for a personal new note for us, so; if you want; issue a new note on
       my behalf and send Mr. Etienne the same 50k for his cash flow, the net cash flow for the
       office is zero because we have 50k coming in and out, of course this is not common
       practice, but we really want to help this guy! Two business things are done here; Mr.
       Etienne will be very happy and willing to refer us additional clients, and Luis LUGO will
       be very motivated to keep bringing in new clients, and the net cash flow for the office is
       ZERO.


(Id). The Trustee testified that, while Defendant might not have known that a Ponzi scheme was

being perpetrated, the Defendant’s proposal was consistent with how Ponzi schemes are handled.

       On March 3, 2016, Defendant e-mailed Buzaneli again regarding his replacing the client’s

note. (Plaintiff’s Exhibit 208). Defendant stated that “Producers being paid late; will without

question create concerns about the LIQUIDITY of the company,” noting that late payments and

problems with redemptions will most definitely change their faith in the liquidity of Providence.
               Case 17-01156-AJC        Doc 76     Filed 10/15/18     Page 4 of 14



(Id. (capitals in original)). Defendant, referencing a client who was awaiting a redemption, stated

to Buzaneli:

       Antonio, we need to solve that as quickly as possible; if she goes to the Commissioner of
       financial Institutions, they will stop our Operation in Puerto Rico immediately, and we will
       not be able to pick new money at all!!


(Id). Defendant concluded the e-mail: “I just had a meeting with producers, and there is much

concern about LIQUIDITY base [sic] on the facts discussed above.” (Id. (capitals in original)).

       The Trustee testified the Defendant invested $50,000 of his own funds with the Debtors,

though no documents were admitted to confirm that transaction.

       On cross-examination, the Trustee testified that the Defendant did not receive any bonuses;

and, she confirmed the Defendant did not have access to the business operations of the Debtors.

However, she reiterated that the Defendant did have knowledge of the Debtors’ “liquidity”

problems.

       The Court also heard the testimony of the Trustee’s expert, Marcie Bour, CPA. Ms. Bour

is a forensic accountant who was engaged by the Trustee to review and investigate Buzaneli and

the Ponzi scheme, and to determine the solvency of the Debtors. Marcie Bour did not investigate

the Defendant. She found that Buzaneli controlled the operations of the Debtors; and, she

confirmed that Defendant was not a signatory on the Debtors’ bank accounts. Ms. Bour further

found that the Debtors were insolvent at all times relevant to the transfers to Defendant, and

Debtors’ insolvency deepened and worsened over time. Finally, the expert testified she examined

the contract between the Debtors and the Defendant and thought the commissions paid thereunder

were high.

       The Defendant presented no witnesses or evidence at the trial.
               Case 17-01156-AJC         Doc 76     Filed 10/15/18     Page 5 of 14



       The issues raised by the evidence are whether the commissions are avoidable constructive

or actual fraudulent transfers and whether the Defendant gave value in good faith.

       This Court has jurisdiction over this adversary proceeding under 28 U.S.C. §§157(a) and

1334, and this proceeding is a core proceeding under 28 U.S.C. §§157(b)(2)(A) and (H).

                                   CONCLUSIONS OF LAW

       The Court finds that the evidence, introduced without objection, proves that the Debtors’

enterprise as a whole was operated as a Ponzi scheme, and the Debtors were insolvent during the

period Defendant received his commission payments. The Court also agrees with the Trustee that

the income and investments generated for the Debtors by the Defendant was the “lifeblood” of the

Debtors’ Ponzi scheme operation, enabling Debtors’ corrupt management to continue its fraud

until its inevitable demise.

       The Court concludes, however, that the Defendant did not know of the Debtors’ Ponzi

scheme operation while he was working to obtain investors for the Debtors. Although the emails

between the Defendant and Buzaneli indicate the Defendant knew the Debtors had a liquidity

problem, the Court does not believe the e-mails prove that the Defendant knew the Debtors were

operating a Ponzi scheme. The Court believes the term “liquidity”, as used by Defendant in the e-

mails relied on by the Trustee, referred to the Debtors’ cash reserves that would assure the Debtors’

ability to pay debts or meet probable demands as they arise. These emails show Defendant knew

that Debtor’s cash reserves were insufficient to meet the redemption demands of the investors, but

the Court cannot conclude that the Defendant knew that the inability to pay the redemptions was

the result of Buzaneli’s misconduct and the consequential misappropriation of funds by Buzaneli

and the other convicted principals during their operation of a Ponzi scheme.

       From the e-mail exchange, the Court concludes that Defendant knew the Debtors did not

have the liquid assets to fund redemption requests, but the Defendant did not know that the Debtors
              Case 17-01156-AJC         Doc 76     Filed 10/15/18     Page 6 of 14



were insolvent because they were operating a fraudulent “business”. As the Trustee testified, the

Defendant was not privy to the operations of the Debtors, and the evidence did not otherwise prove

the Defendant was aware of Debtors’ internal accounting or balance sheet issues. Moreover,

Defendant was not a target in the criminal cases, which resulted in the plea agreements entered

into by the principals of the Debtors, including Buzaneli, who admitted to perpetrating the fraud.

       Contrary to the Trustee’s position, the Court is not persuaded by the testimony that

Defendant’s $50,000 contribution, if indeed made, demonstrates Defendant knew of the Ponzi

scheme. The Court believes the evidence indicates it is just as likely the Defendant would not

have made such a contribution had he known the Debtors were operating a Ponzi scheme that

would be unable to pay a return on the investment. In addition, the Court believes Defendant’s e-

mail of January 27, 2016 demonstrates that he had no knowledge of the fraudulent Ponzi scheme,

as it is likely he would not have pressed Buzaneli to register the Debtors with the State Department

in Puerto Rico. (Plaintiff’s Exhibit 202). Defendant stated he believed it was a good idea for the

Debtors to be duly registered and authorized to do business. The Court believes the Defendant

may not have suggested registration with the government if he were aware of the Debtors’ fraud.

The Trustee has not proven the Defendant was aware of or involved in the fraud.

       Florida Statutes 726.105 and 726.106, and 11 U.S.C. 548 authorize the trustee to avoid

transactions that effectively remove property from a debtor’s estate that should properly be used

to repay creditors. Balaber-Strauss v. Sixty-Five Brokers, (In re Churchill Mortgage Inv. Corp).,

256 B.R. 664 (Bankr. S.D.N.Y. 2000). Pursuant to these statutes, a trustee may avoid transfers

made with “actual intent to hinder, delay, or defraud,” and transfers that are constructively

fraudulent because the debtor did not receive “reasonably equivalent value” or “fair consideration”

in exchange for the property transferred while the debtor was insolvent. Id.

       Pursuant to 11 U.S.C. § 548(a)(1)(A):
               Case 17-01156-AJC         Doc 76     Filed 10/15/18      Page 7 of 14




        (a)(1) The trustee may avoid any transfer (including any transfer to or for the
        benefit of an insider under an employment contract) of an interest of the debtor in
        property, or any obligation (including any obligation to or for the benefit of an
        insider under an employment contract) incurred by the debtor, that was made or
        incurred on or within 2 years before the date of the filing of the petition, if the
        debtor voluntarily or involuntarily--

        (A) made such transfer or incurred such obligation with actual intent to hinder,
        delay, or defraud any entity to which the debtor was or became, on or after the
        date that such transfer was made or such obligation was incurred, indebted.


        In addition, under section 544 of the Bankruptcy Code, the trustee can avoid and recover a

fraudulent transfer under the Florida Statute 726.105(1)(a), if the trustee proves the debtor made

the transfer of its property within four years prior to the petition date, that the transfer was made

with actual intent to hinder, delay, or defraud any creditor of the debtor, and that the debtor has at

least one unsecured creditor:

        1) A transfer made or obligation incurred by a debtor is fraudulent as to a
        creditor, whether the creditor’s claim arose before or after the transfer was made
        or the obligation was incurred, if the debtor made the transfer or incurred the
        obligation:

        (a) With actual intent to hinder, delay, or defraud any creditor of the debtor.,


        It has been held that a debtor running a Ponzi scheme possesses actual intent to hinder,

delay or defraud. Wiand v. Lee, 753 F.3d 1194 (11th Cir. 2014); Churchill, 664 B.R. at 675 (citing

Martino v. Edison Worldwide Capital (In re Randy) 189 B.R. 425, 438 (Bankr. N,D.Ill. 1995). In

this case, the evidence establishes that the transfers of the commissions to the Defendant, made by

the Debtors while perpetrating a fraud, were made with the intent to hinder, delay, or defraud

creditors.

        However, as the Defendant argues, he provided the Debtors value for the commissions, in

good faith. Section 548(c) of the Bankruptcy Code provides:
              Case 17-01156-AJC         Doc 76     Filed 10/15/18      Page 8 of 14




       (c) Except to the extent that a transfer or obligation voidable under this section is voidable
       under section 544, 545, or 547 of this title, a transferee or obligee of such a transfer or
       obligation that takes for value and in good faith has a lien on or may retain any interest
       transferred or may enforce any obligation incurred, as the case may be, to the extent that
       such transferee or obligee gave value to the debtor in exchange for such transfer or
       obligation. (Emphasis added).


       So too, Florida Statute 726.109 provides:

       1) A transfer or obligation is not voidable under s. 726.105(1)(a) against a person who
       took in good faith and for a reasonably equivalent value or against any subsequent
       transferee or obligee.


       Thus, even though the Trustee in this case has proven Debtors paid the commissions to the

Defendant within the requisite time periods under the statutes (which is not disputed), and with the

intent to hinder, delay or defraud, she may not recover the commissions paid to Defendant if he

took them for “value and in good faith” under the Bankruptcy Code or for “reasonably equivalent

value” under Florida law.

       The Court believes Defendant’s good faith has been established. The Court has already

determined that the Defendant did not know of Debtors’ fraudulent business operations, despite

knowledge of Debtors’ liquidity problems. From the documents presented and the Trustee’s own

testimony, the Court believes the Defendant had no intent to participate in the fraud perpetrated on

the Debtors’ creditors.

       When transfers occur in the ordinary business transactions under ordinary business terms
       to an unaffiliated third party in an arm’s-length transaction for exactly equivalent value,
       such a third-party transferee with no actual knowledge of the underlying fraud has acted in
       good faith regardless of whether a retrospective examination of the circumstance might
       indicate that it was aware of the facts that could have put it on notice of the fraud. Such a
       transferee is “innocent of wrongdoing and deserving of protections.”
              Case 17-01156-AJC         Doc 76    Filed 10/15/18     Page 9 of 14



Martinez v., Hutton (In re Hartwell), 628 F.3d 1312 (11th Cir. 2010). Accordingly, the Court finds

Defendant’s good faith and lack of knowledge have been proven as required by 11 U.S.C. 548(c)

and Fla. Stat. 726.109.

       The issue remains as to whether Defendant gave value to the Debtors in exchange for the

commissions, to avoid liability under section 11 U.S.C. 548 and Fla. Stat. 726.105. Although the

Defendant did not present any witnesses or testify on his own behalf, the contractual agreements

he had with the Debtors were admitted into evidence by the Trustee. The accounting of the

transfers received by the Defendant are also in evidence and were not disputed. Ms. Bour provided

limited testimony regarding the contracts under which the Defendant was paid the commissions,

specifically stating that the commissions seemed high, but she did not say how high or what she

considered the reasonable rate.

       Relying on the analysis in Merrill v. Allen (In re Universal Clearing House Company), 60

B.R. 985 (D.Utah 1986), this Court concludes that the Defendant’s services constituted “value” in

consideration for the commissions he received, pursuant to 11 U.S.C. 548(c). Universal Clearing

House involved a Ponzi scheme. Merrill, as trustee of one of the clearinghouse companies involved

in the Ponzi scheme, brought an adversary proceeding to recover funds that the debtors paid to its

sales agents as commission payments for inducing investors to invest with the clearinghouses.

Universal Clearing House, 60 B.R. at 989. The Bankruptcy Court “held as a matter of law that

because the [brokers'] services deepened the debtors' insolvency and furthered a fraudulent

scheme, the services were ‘without legally cognizable value.’” Id. at 998.

       However, the District Court reversed, concluding that the brokers' services did in fact

constitute “value” in consideration for the commissions under Section 548(c). The District Court

in Universal Clearing House stated:
             Case 17-01156-AJC          Doc 76     Filed 10/15/18      Page 10 of 14




       Under the present Bankruptcy Code, satisfaction of a present or antecedent debt constitutes
       value. See 11 U.S.C. § 548(d)(2)(A). In these cases, the debtors contracted with [brokers]
       for the sale of [investor] contracts. Pursuant to their contracts, [brokers] performed services
       thereby giving consideration to the debtors under the terms of their contracts. Accordingly,
       the debtors incurred the obligation to pay [brokers] for their services. That obligation
       constituted a debt that was satisfied by the payment of commissions pursuant to the
       contracts. The satisfaction of the debts to [brokers] falls squarely within the definition of
       value found in 11 U.S.C. § 548(d)(2)(A).

Id. at 998–99. The District Court concluded that “a determination of whether value was given

under section 548 should focus on the value of the goods and services provided rather than on the

impact that the goods and services had on the bankrupt enterprise.” The court in Universal

Clearing House held that, as a matter of law, the services provided by the brokers did constitute

value, as that term is used in section 548 of the Bankruptcy Code. 60 B.R. at 1000.

       In In re Financial Federated Title & Trust, Inc., 309 F.3d 1325, 1331–33 (11th Cir. 2002),

the Eleventh Circuit adopted the reasoning in Universal Clearing House, 60 B.R. at 998–1000,

explicitly determining that, under 11 U.S.C. 548, value is measured by the objective value of the

property received by the debtor or by the subjective benefits the debtor derived from the property.

In Federated Title, a bankruptcy trustee sought to avoid transfers made to an individual who had

provided services to a Ponzi scheme debtor. Id. at 1331. The bankruptcy court and the district court

both concluded that the individual could not have provided “value” to the debtor because any

services that furthered a Ponzi scheme necessarily rendered the entity conducting the Ponzi scheme

more insolvent. Id. The Eleventh Circuit rejected that reasoning:

       [B]y the trustee's reasoning, no one who in any way dealt with, worked for, or provided
       services to the debtors could prevent avoidance of any transfers they received. The
       debtors' landlord, salaried employees, accountants and attorneys, and utility companies
       that provided services to the debtors all assisted the debtors in the furtherance of their
       fraudulent scheme. In spite of this fact, we do not think that the goods and services that
       these persons and entities provided were without value or that transfers to them could be
       set aside as fraudulent conveyances.... We conclude that a determination of whether value
             Case 17-01156-AJC        Doc 76     Filed 10/15/18    Page 11 of 14



       was given under Section 548 should focus on the value of the goods and services
       provided rather than on the impact that the goods and services had on the bankrupt
       enterprise.


Federated Title, 309 F.3d at 1332 (quoting Universal Clearing House, 60 B.R. at 998–1000).

       Like the brokers in Universal Clearing House, the Defendant in this case was retained and

paid to produce investors to the Debtors for the purpose of selling them promissory notes as

investments. The evidence in the record and the Trustee’s testimony confirm that the Defendant

produced investors who paid approximately $1.1 million dollars to the Debtors, thereby giving

value to the Debtors. As a result, Defendant was contractually due a commission from the Debtors.

See, Churchill, 664 B.R at 680. The Court therefore concludes that the evidence proves the

Defendant received the commission payments for value and in good faith.

       Notwithstanding the fact that Defendant’s services provided value to the Debtors, the

commission payments are excessive. The evidence establishes that the Defendant was to be paid

commissions ranging from 6.5% to 7.5% per annum, depending on the period of time of each

contract. He did not receive any bonuses. The only evidence introduced at trial on the amount of

value that the Defendant gave the Debtors was in the Trustee’s testimony. The Trustee testified

that the Defendant brought to the Debtors approximately $1.1. million in investor funds. If the

Defendant received $256,263.43 in transfers, which he does not dispute, then he received about

23% as commissions on the investor funds – not the approximate 7% provided by contract.

       The Trustee has argued that the services rendered by the Defendant for the Debtors during

the operation of a Ponzi scheme had the effect of perpetuating the Ponzi scheme, and therefore no

value has been conferred. The Court stated that it agrees that the brokers, including Defendant,

were the “lifeblood” of the fraudulent operations which allowed Debtors’ principals to defraud
             Case 17-01156-AJC          Doc 76      Filed 10/15/18      Page 12 of 14



investors of millions of dollars. However, that is not what is considered when determining value

under section 548(c).

       Fraudulent conveyance law is grounded in equity and is designed to enable a trustee or
       creditors to avoid a transfer in a transaction where the transferee received more from the
       debtor than the debtor received from the transferee. The remedy of avoidance seeks to
       rectify the disparity between that which the transferee gave and that which the transferee
       got in the transaction. It is this disparity that makes it equitable to require the transferee to
       repay the excess in value of what he received over what he gave up in the transaction.


Churchill, 664 B.R 682. See also, Federated Title, 309 F.3d at 1332.

       In this case, the evidence indicates that the commissions paid were in excess of the value

of the Defendant’s broker services for which the Debtors contracted. The Defendant was paid

about 23% in referral fees as opposed to the contract rate of 6.5-7.5%. Accordingly, the Trustee is

entitled to avoid and recover the excess 16% in commission payments that exceeded the

approximate 7% contract rate, or $176,000.00.

       As to the remaining counts of the Complaint seeking to avoid constructively fraudulent

transfers, under 11 U.S.C. 548(a)(1)(B) and Fla. Stat. 726.106, the Court finds the evidence

supports avoidance of the excessive commission payments, based upon the foregoing conclusions.

Section 548(a)(1)(B) provides, in pertinent part:

       (a)(1) The trustee may avoid any transfer (including any transfer to or for the benefit of
       an insider under an employment contract) of an interest of the debtor in property, or any
       obligation (including any obligation to or for the benefit of an insider under an
       employment contract) incurred by the debtor, that was made or incurred on or within 2
       years before the date of the filing of the petition, if the debtor voluntarily or involuntarily-

                                                     ***
               (B)(i) received less than a reasonably equivalent value in exchange for such transfer
               or obligation; and


And, Fla. Stat. 726.106 provides:

   (1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose
       claim arose before the transfer was made or the obligation was incurred if the debtor made
              Case 17-01156-AJC         Doc 76     Filed 10/15/18     Page 13 of 14



       the transfer or incurred the obligation without receiving a reasonably equivalent value in
       exchange for the transfer or obligation and the debtor was insolvent at that time or the
       debtor became insolvent as a result of the transfer or obligation.


The analysis regarding value under both sections 11 U.S.C. 548(a)(1)(B) and Fla. Stat. 726.106

focuses on the benefit actually obtained by the debtor in the transaction.

       Therefore, to prove the commission payments are avoidable, the Trustee must prove that

the Debtors received less than reasonably equivalent value. The record establishes that the

Defendant provided services to the Debtors pursuant to the contract with the Debtors, bringing in

over $1.1 million in funds to the Debtors. For that, the Defendant agreed to be compensated at

6.5-7.5%. Instead, Defendant received 23% in referral fees, an amount in excess of the rate

established between the Debtors and Defendant. The commission payments Defendant received

for providing services to the Debtor were in excess of the reasonably equivalent value of such

services, as established by the parties’ agreements.

       Finally, with respect to the Trustee’s claim for unjust enrichment, the Court has found that

the Defendant earned his commission payments by producing investors for the Debtors, as his

contract with the Debtors provided. However, the Defendant‘s commissions were not reasonably

equivalent in value to the services he proved to the Debtors. Thus, to the extent they were

excessive, the Defendant was unjustly enriched. It is therefore

       ORDERED AND ADJUDGED that final judgment will be entered in favor of the Trustee

and against Defendant, Wilton Perez, on all counts of the Complaint, and the Trustee may recover

from the Defendant, Wilton Perez, the sum of $176,000.00 as excessive commission payments.

                                                ###
             Case 17-01156-AJC         Doc 76    Filed 10/15/18     Page 14 of 14



Copies furnished to:

Maria Yip, Trustee
Wilton Perez, Defendant
Brian West, Esq.

Attorney West shall serve a copy of this Order on all interested parties and file a Certificate of
Service with the Court.
